*The facts were proved, as stated in the declaration, but the de- pi:g44 fendants counsel made two objections to the jurisdiction of the court: *- 1st. That this was a suit under the second section, and the circuit court could not take original cognisance of a case of penalty or forfeitnre, as the judicial act expressly declared, that the district court should have “ exclusive original cognisance of all suits for forfeitures and. penalties incurred under the laws of the United States.” (1 U. S. Stat. 76, § 9.) 2d. That the offence was committed in the state of New York ; and ought to be tried there, upon the principles of the common law, adopted by the constitution of the United States, and various acts of congress. Const. Art. III., § 2 ; Amend. Const. Art. VIII, IX.; 4 Black. Com. 350; 3 Ibid. 359, 360; 2 Dall. 335.
It was agreed, that a verdict should be given for the plaintiff, subject to the opinion of the court on these points ; and after argument, by E. Tilghman, for the plaintiff, and Levy, for the defendant—
The Couet declared, that they had no jurisdiction of the cause; and directed a non-pros, to be entered.

 The Cassius, 2 Dall. 365; Hall v. Warren, 2 McLean 382.